Name: Council DecisionÃ 2014/386/CFSP of 23 June 2014 concerning restrictions on goods originating in Crimea or Sevastopol, in response to the illegal annexation of Crimea and Sevastopol
 Type: Decision
 Subject Matter: international trade;  international affairs;  international security;  Europe;  international law;  trade
 Date Published: 2014-06-24

 24.6.2014 EN Official Journal of the European Union L 183/70 COUNCIL DECISION 2014/386/CFSP of 23 June 2014 concerning restrictions on goods originating in Crimea or Sevastopol, in response to the illegal annexation of Crimea and Sevastopol THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 6 March 2014, the Heads of State or Government of the Union's Member States strongly condemned the unprovoked violation of Ukrainian sovereignty and territorial integrity by the Russian Federation. (2) On 17 March 2014, the Council adopted Decision 2014/145/CFSP (1) concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine. (3) At its meeting on 20-21 March 2014, the European Council strongly condemned the illegal annexation of the Autonomous Republic of Crimea (Crimea) and the city of Sevastopol (Sevastopol) to the Russian Federation and emphasised that it will not recognise it. The European Council considered that certain economic, trade and financial restrictions regarding Crimea should be proposed for rapid implementation. (4) On 27 March 2014, the United Nations General Assembly adopted Resolution 68/262 on the territorial integrity of Ukraine, affirming its commitment to the sovereignty, political independence, unity and territorial integrity of Ukraine within its internationally recognised borders, underscoring the invalidity of the referendum held in Crimea on 16 March, and calling upon all States not to recognise any alterations to the status of Crimea and Sevastopol. (5) In these circumstances, the Council considers that the import into the European Union of goods originating in Crimea or Sevastopol should be prohibited, with the exception of goods originating in Crimea or Sevastopol having been granted a certificate of origin by the Government of Ukraine. (6) In order to ensure that the measures provided for in this Decision are effective, it should enter into force on the day following that of its publication. (7) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 1. The import into the Union of goods originating in Crimea or Sevastopol shall be prohibited. 2. It shall be prohibited to provide, directly or indirectly, financing or financial assistance, as well as insurance and reinsurance, related to the import of goods originating in Crimea or Sevastopol. Article 2 The prohibitions set out in Article 1 shall not apply to goods originating in Crimea or Sevastopol which have been made available for examination to, and have been controlled by the Ukrainian authorities and which have been granted a certificate of origin by the Government of Ukraine. Article 3 The prohibitions set out in Article 1 shall be without prejudice to the execution until 26 September 2014 of contracts concluded before 25 June 2014 or ancillary contracts necessary for the execution of such contracts, to be concluded and executed not later than 26 September 2014. Article 4 It shall be prohibited to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions laid down in Article 1. Article 5 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Decision shall apply until 23 June 2015. This Decision shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met. Done at Luxembourg, 23 June 2014. For the Council The President C. ASHTON (1) OJ L 78, 17.3.2014, p.16.